Citation Nr: 0904535	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for scars of the left 
hand, right leg, anterior throat, and scrotum.

2.  Entitlement to an increased rating for service-connected 
scarring of the left leg, to include the issue of whether a 
reduction in the disability rating from 10 percent to 0 
percent, effective May 1, 2006, was proper.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The issues of scarring of the left leg, PTSD, and competency 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's scars of the left hand, right leg, anterior 
throat, and scrotum do not cause limitation of motion of the 
affected areas.

2.  The veteran stated that he suffers no residuals from his 
scars of the left hand, right leg, anterior throat, or 
scrotum.


CONCLUSION OF LAW

The criteria for a compensable disability rating for scars 
from a shell fragment wound of the left hand, right leg, 
anterior throat, and scrotum have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2008).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The RO rated the veteran's scars from a shell fragment wound 
of the left hand, right leg, anterior throat and scrotum 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2008).  
Diagnostic Code 7805 provides that the scars are to be rated 
under limitation of function of the affected part.

The veteran had a VA examination in June 2005.  The examiner 
did not review the claims file; therefore, the opinion is of 
little probative value.  However, it is noted that the 
veteran reported that all residuals of the scars to the 
anterior neck, left hand, right leg, and scrotum had resolved 
and that he had no complaints related to those areas.  The 
exam also showed that all scars were nontender to palpation, 
and that there was no evidence of disfigurement, ulceration, 
adherence, instability, tissue loss, keloid, hypo or 
hyperpigmentation, abnormal texture, or limitation of motion 
due to the scars.  

The veteran had another VA examination in October 2006.  The 
examiner reviewed the claims file.  Again, the veteran stated 
that all residuals of his scars on the left hand, right leg, 
anterior throat, and scrotum had fully resolved.  The veteran 
requested that the exam focus on his left leg scars, which 
are not before the Board at this time.  Accordingly, this 
exam, weighs heavily against the veteran's claim.

The evidence also includes several buddy statements 
indicating that the veteran has had difficulties walking 
since returning from Vietnam.  The statements refer to 
problems with the veteran's feet and left leg and knee 
problems.  None of the statements refer to the veteran's left 
hand, right leg, anterior throat, or scrotum scars or the 
effects thereof; therefore, the statements have no probative 
value with regard to the current claim.

The VA exams and the veteran's statements weigh against his 
claim for increased ratings for scars of the left hand, right 
leg, anterior throat, and scrotum.  The veteran stated that 
he suffers no residuals from these scars and testing showed 
no limitation of motion due to these scars.  

There is no objective evidence that the veteran's scars are 
painful to warrant application of DC 7804 (scars, 
superficial, painful on examination).  There is no evidence 
that the scars have caused one or more characteristics of 
disfigurement to the head, face or neck to warrant 
application of DC 7800 (disfigurement of the head, face, or 
neck).  There is no evidence that the scars exceed six square 
inches to warrant application DC 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion).  There is no evidence that the veteran's scars 
occupy an area of 144 square inches or greater to warrant 
application of DC 7802 (scars, other than head, face, or 
neck, that are superficial and do not cause limited motion).  
There is no evidence to show that the veteran's scars are 
unstable to warrant application of DC 7803 (scars, 
superficial, unstable).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Accordingly, an increased rating is not warranted.  As the 
preponderance of the evidence is against a higher rating, the 
doctrine of the benefit of doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in September 2006 that fully addressed all 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim for an 
increased rating and of his and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a [supplemental statement of 
the case issued in November 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted buddy statements.  
The veteran was afforded VA medical examinations in June 2005 
and October 2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a compensable rating for scars of the left 
hand, right leg, anterior throat, and scrotum, is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

An October 2005 rating decision increased the veteran's 
rating for PTSD; continued a noncompensable rating for 
scarring of the left hand, right leg, anterior throat, and 
scrotum; and proposed to reduce the veteran's rating for his 
left leg scars from 10 percent to 0 percent.  A January 19, 
2006 Notice of Disagreement indicates that the veteran 
intended to appeal "all" issues of the October 2005 rating 
decision, which would include the RO's proposal to reduce his 
rating for scars of the left leg.  

A February 8, 2006 rating decision reduced the veteran's 
disability rating for his scars of the left leg to a 
noncompensable rating, effective May 1, 2006.  The veteran 
prematurely filed a Form 9 substantive appeal, dated February 
21, 2006, which indicated his intent to appeal all issues of 
the October 2005 rating decision as well as the February 8, 
2006 rating decision reducing his disability rating for scars 
of the left leg.  

At the least, the February 2006 Form 9 is a written statement 
constituting a Notice of Disagreement with the February 2006 
rating decision reducing the veteran's benefits.  The RO has 
not developed the appeal for the reduction of benefits and 
entitlement to an increased rating for scarring of the left 
leg.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

The veteran seeks a rating greater than 50 percent for his 
PTSD.  He had VA examinations in June 2005 and October 2006.  
The examiners were not provided with the claims file for 
review.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the veteran has indicated that his PTSD 
has worsened since his October 2006 VA examination.

Accordingly, the Board finds that the veteran should be 
afforded another VA examination to evaluate his PTSD.  38 
U.S.C.A. § 5103A(d), see, e.g., Allday v. Brown, 7 Vet. App. 
517, 526 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition, the veteran is rated incompetent for VA benefits 
purposes and he claims that competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).

It appears that the RO based the competency decision on the 
October 2006 VA examination.  Unfortunately, the examiner did 
not review the claims file, therefore, the competency opinion 
does not take into account the records of prior medical 
treatment.  Accordingly, a new examination should be 
scheduled to determine whether the veteran is competent for 
VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a Statement of the 
Case with regard to the February 2006 
rating decision that reduced the veteran's 
disability rating for scarring of the left 
leg.  The veteran should be informed of 
his appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his PTSD.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should state that the claims file 
has been reviewed.

3.  Readjudicate the claims with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


